Case: 3:15-cr-00021-wmc Document #: 123 Filed: 07/31/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,
ORDER
Plaintiff,
Vv. 15-cr-2 1-wmce-2

CHUKWUEMEKA IKEGUWONU,

Defendant.

 

Consistent with this court’s earlier order granting defendant Chukwuemeka
Tkegwuonu’s motion for compassionate release (dkt. #122) and now being advised that
the Probation Office has preliminarily approved his release plan, IT IS ORDERED that the
United States Bureau of Prisons place the defendant in a 14-day quarantine for release as
soon as possible. In the meantime, the defendant is INSTRUCTED to cooperate with the
probation office’s preparation of updated terms and conditions of release consistent with
the court’s previous order and current Seventh Circuit case law, so that he can be promptly
released on Friday, August 14, 2020, or as soon thereafter as practical.

Entered this 31st day of July, 2020,

BY THE COURT:

Decale ()

 

 
